DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 03/04/2022 are acknowledged.
Claims 1, 3-11 and 19-20 are pending. 


3. Claim 5 is objected to because of an apparent typographical error in the phrase “wherein the of said PD-L1 polypeptide.”  Appropriate correction is required.



3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 4-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) It is reiterated that claims 4 and 9 are indefinite in the recitations of a “signaling domain” and “signaling sequence,” respectively, for the reasons explained in subsection 7(iii) of the previous office action.  Applicant indicates that claims 4 and 9 have been amended to obviate the rejection; however, these claims have not, in fact, been so amended.

(ii) Claims 5 and 9, as well as claims 6-8 and 10-11 dependent thereon, are indefinite as being dependent on canceled claim 2.  Applicant may cancel the claims, rewrite the claims in independent form to include the relevant limitations of base claims, or amend the claims to depend on other pending claims.
It appears that claims 5 and 9 were intended to depend on claim 1, which dependence is provisionally assumed for examination purposes.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.




5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



6. Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Sung et al. (US 20170189476; of record) and Mozaffarian et al. (US 20090110667; of record) in view of Sun J. (US 20110178030; of record) and/or Cheung et al. (US 20110171314), optionally further in view of Powell  et al. (US 20160235683).

In the previous office action dated 10/04/2021, instant claims were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung, and under 35 U.S.C. 102(a)(1) as being anticipated by Mozaffarian (sections 11 and 12).

Applicant amended the claims to add a limitation stipulating that the expression vector is encapsulated in a chitosan derivative nanoparticle (claim 1).  The advantages of encapsulating expression vectors in chitosan derivative nanoparticles to direct expression to intestinal tissues upon oral administration were known in the art before the effective filing date of the claimed invention, as evidenced by the references cited above.  Therefore, instant claims are deemed to be obvious over the teachings of the prior art, es explained below.

As described in the previous office action (section 11, incorporated by reference herein), Sung teaches that PD-L1-Ig, composed of the extracellular domain of PD-L1 and a modified Fc region, is effective in models of inflammatory bowel disease and colitis (e.g. the Abstract; [0005], [0016], [0052]).  A fusion of PD-L1 to IgG1 Fc targets activated T cells to suppress their activity; however, human IgG1 causes CDC and ADCC, which must be reduced for the fusion to be therapeutically useful (e.g. [0005], [0007], [0008]).  Sung teaches several modified Fc variants, including a variant of SEQ ID NO: 44 (e.g. claim 15), which comprises substitutions A327G, A330S and P331S, the same as PD-L1-Fc encoded by instant SEQ ID NO: 4.  PD-L1 can be linked to the Fc domain via a linker (e.g. [0079]), such as GSGGGGSGGGS (e.g. [0087]), which comprises (GGGGS)1 sequence recited in instant claim 6.  Sung further teaches that PD-L1-Fc fusion protein can be administered to the subject in the form of a nucleic acid encoding the fusion protein, within an expression vector such as a viral vector of a recombinant bacterial or eukaryotic plasmid, which may be administered by an oral route (e.g. [0145]-[0149]).

As described in the previous office action (section 12, incorporated by reference herein), Mozaffarian teaches methods of treating autoimmune and inflammatory diseases such as Crohn's disease (e.g. [0018], [0040]) by administering agents which induce or increase PD-L1 expression by the cells of the patient (e.g. [0055], [0063], [0076]; claims 24, 31, 39), such as by administering a PD-L1-encoding nucleic acid which is codon optimized for expression in humans (e.g. [0102]), PD-L1-Ig fusion protein being a therapeutic form of PD-L1 (e.g. [0141], [0167]).  Methods of administration include oral administration using known formulations allowing the therapeutic agents to reach the intestines, without being significantly inactivated by gastric fluids in the stomach (e.g. [0174]).

Although Sung or Mozaffarian do not specifically exemplify encapsulating expression vectors in a chitosan derivative nanoparticle, the advantages of doing so were known and appreciated in the art.  

For example, Sun teaches in paragraph [0088] that for oral delivery of nucleic acid-based therapies, the nucleic acid can be formulated into a delivery vehicle, such as the chitosan hexamer-PEI vector described in Ouji et al. (J. Biosci. Bioeng. 2002, 94: 81-83), or chitosan-DNA nanoparticles containing an AAV expression vector as described in Chen et al. (World J Gastroenterol 2004, 10: 112-116).

Similarly, Cheung describes a working example demonstrating that oral administration of chitosan-packaged DNA particles comprising non-viral expression vector results in successful transfection and expression of the encoded proteins in gut mucosal cells in vivo (e.g. [0198], [0462]-[0465], and Fig. 14).

To summarize, the combined teachings of Sung and Mozaffarian include treatment of inflammatory bowel disease by orally administering an expression vector encoding PD-L1-Fc in a formulation allowing it to reach the intestines, and both Sun and Cheung teach that chitosan derivative nanoparticles provide an oral formulation for vectors to direct the expression of encoded proteins to the intestine.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize chitosan derivative nanoparticles as a means of directing the expression of vector-encoded PD-L1-Fc to intestinal cells for treatment of inflammatory bowel disease.

Powell provides further motivation for using nanoparticles to specifically deliver PD-L1 expression vectors to intestinal immune cells.  Powell teaches that intestinal M (microfold) cells sample nanoparticles from the gut lumen and transport them to underlying immune cells (e.g. [0008], [0009]), and proposes that synthetic nanoparticles can be used for transporting therapeutic biological molecules for uptake by intestinal immune cells (e.g. [0012]).  Powell further teaches that intestinal immune cells in Crohn's disease patients express little or no PD-L1, in contrast to the corresponding cells of healthy subjects (e.g. [0034], [0046], [0124], [0230], and Fig. 8), and proposes treating inflammatory bowel disease with agents which upregulate PD-L1 expression in intestinal cells (e.g. [0034], [0121]-[0148]), in particular nucleic acids and vectors encoding PD-L1 (e.g. [0137]-[0142]).  Using nanoparticles for delivering these agents presents the advantage of targeting the very intestinal lymphoid follicle cells that are deficient in PD-L1 expression (e.g. [0127]).

To conclude, the cited references, considered as a whole, provide both motivation and expectation of success in encapsulating PD-L1 expression vector in chitosan derivative nanoparticles for directing localized intestinal expression of the protein for treatment of inflammatory bowel disease.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



7. Claims 19 and 20 are allowable.
Claims 8 and 11 appear to be free of prior art, based in the current record.



8. The following prior art is cited of record but not presently relied upon:
US Pat. Pubs No. 20160304851, 20120295355, 20120282343, and 20120164174.



9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644